Title: General Orders, 7 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplank’s point Saturday September 7th 1782
                     Parole Heath
                     C. Signs Howe
                  Steuben
                  For the day tomorrowBrigadier Genl PattersonColonel SwiftLieutenant Colonel ShermanBrigade Majer CushingQuarter Master of the Jersey brigade
                  The appearance of the army to day afforded the Commander in cheif the most sensible pleasure—He cannot too often repeat his thanks to the officers of all ranks for their unremitted care and attention to their respective duties.
                  Untill further orders there shall be a brigade Quartermaster of the day whose duty shall be to see that the duties enjoyned the regimental Quartermasters by the 18th Chapter of the regulations for the order and Decipline of the troops are duly attended to—and that all dead carcasses and every other nuisance in the environs of camp be removed.  He must see that good communications be opened between the guards & picquets of the Camp and have a general superintendence of all fatigues ordered for general purposes in or near camp, he may call on the Adjutant General for such fatigue parties as he finds necessary and draw tools from the Quarter master general occasionally but he must before he is releived return the tools at the place they were drawn from or deliver them to the Quarter master who releives him taking his receipt which is to be lodged at the Quartermaster generals office—the Quartermaster of the day will attend the grand parade every morning and report to the General officer of the day—He is requested to dine with the general the day he is releived from duty.
                  The first Jersey regiment will tomorrow releive the 3d Massachusetts regiment on fatigue at Westpoint; it will also releive the small fatigues from the 2d Connecticut regiment employed at the New hospital if their continuance be necessary—this tour is for seven days exclusive of the day the regiment marches.
                  This days review having prevented the Inspection of the New York brigade, it will be inspected tomorrow and the other brigades in succession a day later than directed by the order of the 3d  instant.
                  A fatigue for cutting wood for the Garrison of Westpoint is to commence on monday—the Quarter master Genl will apportion the quantity demanded and distribute the axes on hand to the several brigades according to their strength—Commanding officers of brigades are requested to have the wood cut, transported to the river and loaded on board of vessels, or boats, if sufficient can be procured or otherwise corded at the landing places in the shortest possible time.  The waggon master general will furnish teams for halling the wood—the Quarter master general will be pleased to make the Quarter masters of brigades responsible for the return of the axes delivered to them, he will also have an officer of his department to see the wood measured before it is put on board the water craft, whose certificates that the full quantity assigned has been procured shall excuse any brigade from further fatigue.
                  Lieutenant Osgood Carleton of the Invalid regiment is appointed Quartermaster to the same vice Lieutenant Honeyman who resigns that office.
                  After Orders
                  A detachment from the 1st New York regiment will releive that from the Rhode island regiment stationed at Stoney point, tomorrow after the inspection, to remain on that duty seven days.
               